Citation Nr: 0607748	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-03 008	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

Entitlement to a rating higher than 20 percent for 
degenerative arthritis of the cervical spine.

Entitlement to a rating higher than 20 percent for 
degenerative arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
July 1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke 
Virginia, which increased from 10 to 20 percent the 
disability rating for the veteran's service-connected 
degenerative arthritis of the right shoulder, effective from 
October 11, 2000.  In that decision, the RO also continued 
the denial of a rating higher than 20 percent for 
degenerative arthritis of the cervical spine.  In May 2002, 
the veteran testified at a hearing at the RO before a local 
Decision Review Officer (DRO).  A transcript of the 
proceeding is of record.  

In his March 2002 substantive appeal (VA Form 9), the veteran 
also had requested a hearing before a Veterans Law Judge 
(VLJ) of the Board in Washington, D.C.  And records show that 
hearings were scheduled for November 2005, as well as 
February 2006, but he did not appear for either hearing.  He 
has not explained his absence or requested to reschedule his 
hearing.  So the Board deems his request for a central office 
hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2005).


FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claims on appeal.  Moreover, all relevant evidence necessary 
for an equitable disposition of these matters has been 
obtained.  


2.	The degenerative arthritis in the veteran's cervical spine 
is characterized by limitation of motion that is no worse 
than moderate in degree.  Also, since the September 26, 2003 
effective date of the regulatory revision for musculoskeletal 
disabilities of the spine, the veteran has consistently 
demonstrated forward flexion of the cervical spine that is 
well in excess of 15 degrees, even after consideration of 
functional loss due to pain and repetitive use.   

3.	The veteran's right arm is his minor upper extremity.

4.	At worst, the veteran has abduction in the right shoulder 
to 100 degrees actively and 110 degrees passively, and to 110 
degrees after fatiguing, with no additional loss of range of 
motion due to pain.


CONCLUSIONS OF LAW

1.	The criteria are not met for a rating higher than 20 
percent for degenerative arthritis of the cervical spine.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.     
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003 and 5290 
(as in effect prior to September 26, 2003), and 5003 and 5237 
(since September 26, 2003).  

2.	The criteria are not met for a rating higher than 20 
percent for degenerative arthritis of the right shoulder.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.    §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003 and 5201.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  
The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim, and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The record reflects that the RO has taken appropriate 
measures to inform the veteran of the applicable procedures 
for the evidentiary development of his claims under the VCAA, 
in accordance with the legal criteria set forth above.  To 
this effect, the veteran has been issued a series of VCAA 
notice letters -- the first of which was sent to him in 
November 2000, and then followed by letters sent in March 
2001 and August 2004.    

With respect to the first element of what constitutes 
satisfactory notice under the VCAA, each of the above letters 
informed the claimant about the information and evidence not 
of record that was necessary to substantiate the claims on 
appeal.  The most recent letter dated in August 2004 included 
specific information as to the kind of evidence that would 
generally be most useful to help substantiate his claims for 
increase, including statements from treating physicians, the 
results of any laboratory or x-ray tests, or lay statements 
from other individuals as to their personal observations of 
any increase in the severity of his disabilities.  

Moreover, the notice letters provided to veteran informed him 
of the mutual obligation between he and VA to obtain 
pertinent evidence, and clarified the specific kind of 
information and evidence that he was expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
These represent the second, and third elements of VCAA 
notice, respectively.

The August 2004 letter also included language requesting that 
the veteran submit to the RO any additional evidence in his 
possession that pertained to the claims.  This effectively 
satisfied the fourth and final element of adequate notice as 
explained above.  

Additional relevant notice documents in this case include the 
February 2002 statement of the case (SOC), and the October 
2002 and August 2004 supplemental statements of the case 
(SSOCs) issued to the veteran.  The most recently issued 
August 2004 SSOC also included citation to both the former 
and revised rating criteria for the evaluation of 
musculoskeletal disabilities involving the spine.  And each 
of the above documents included citation to 38 C.F.R. § 
3.159, the regulation that sets forth the procedures by which 
VA will assist a claimant in the development of a claim for 
compensation benefits.  

Accordingly, based upon the information set forth above, the 
veteran has been provided satisfactory VCAA notice in 
accordance with Pelegrini II.  See also 38 U.S.C.A. § 
5103(a), and 38 C.F.R. § 3.159(b)(1).  

Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

In this instance, the record indicates that two out of the 
three notice letters which the veteran received were in 
accordance with the definition set forth above, as to what 
will constitute timely notice under Pelegrini II.  Those VCAA 
letters that are timely consist of the November 2000 and 
March 2001 letters, as these were issued to the veteran after 
his October 2000 claim for increase, but prior to the June 
2001 rating decision that represented the initial 
adjudication of the claims on appeal.  Regarding the August 
2004 notice letter, this correspondence was issued subsequent 
to the June 2001 rating decision, and hence, it was not 
timely in accordance with criteria above.  See Pelegrini II, 
18 Vet. App. at 119-20.  See also 38 U.S.C.A. § 5103(a);       
38 C.F.R. § 3.159(b)(1).  

However, there has been no resulting detrimental effect upon 
the adjudication of the veteran's claims.  In this regard, 
following the issuance of the above-referenced August 2004 
correspondence, the veteran had ample opportunity to respond 
with supporting evidence and/or argument prior to the RO's 
issuance of the SSOC dated later that month, continuing the 
denial of his claims, as well as the September 6, 2005 
certification of this case to the Board.  The veteran in 
response provided an August 2004 personal statement, in which 
he indicated that he did not have any further medical 
evidence to submit at that time, and requested that his 
claims be decided on the based upon consideration of the 
evidence then of record. 

For these reasons, the Board finds that regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  The RO has obtained the veteran's VA outpatient 
records from the Salem VA Medical Center (VAMC), and copies 
of supporting medical records from an administrative decision 
of the Social Security Administration (SSA) awarding him 
disability benefits.  Also, the RO has arranged for the 
veteran to undergo numerous VA examinations in connection 
with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has submitted treatment records 
from a private physician, as well as various personal 
statements.  He has also provided testimony at a hearing 
before a DRO,    at the RO.  And regarding his prior request 
for a central office hearing before a member of the Board, as 
previously indicated, this request is deemed withdrawn. 
38 C.F.R. §§ 20.702(d).  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Background

In a November 1990 rating decision, the RO granted service 
connection for degenerative arthritis, cervical spine, and 
assigned an initial rating of 20 percent for this condition, 
effective from July 5, 1990.  In that same decision, the RO 
granted service connection for degenerative arthritis, right 
shoulder, and assigned an initial 10 percent rating, also 
effective from July 5, 1990.

In October 2000, the veteran filed a claim for increase for 
both his service-connected cervical spine and right shoulder 
disabilities.  

On VA examination in October 2000 of the joints, the veteran 
reported that both his neck and right shoulder conditions had 
begun to cause him more pain than previously.  He indicated 
that his neck pain was sharp and his neck popped in the mid-
neck when he moved it at times.  He had weakness of the neck, 
stiffness, fatigability and lack of endurance.  Rain and cold 
weather caused an increase in the pain level.  As for his 
shoulder condition, he stated that the pain in the right 
shoulder was sharp and aching, and he perceived it as 
radiating from his neck down to his right elbow.  He 
considered his right shoulder to be weak.  There was no 
swelling, heat or redness, or giving way or instability.  It 
did lock occasionally, and he had fatigability and lack of 
endurance.  He had no reported dislocation or recurrent 
subluxation of the right shoulder.  He stated that he was 
last employed in 1989 driving a city bus, and that he had 
resigned due to arthritis.  

A physical examination revealed that there was tenderness of 
the neck at C3-C6,   no crepitus, and no swelling or 
deformity of the neck.  The veteran demonstrated forward 
flexion from 0 to 34 degrees actively, 0 to 36 degrees 
passively and 0 to 48 degrees after fatiguing, all with pain.  
He could extend his neck from 0 to 38 degrees actively and 
passively, and 0 to 34 degrees after fatiguing, all with 
pain.  Right lateral flexion of the neck was from 0 to 25 
degrees actively, 0 to 27 degrees passively and 0 to 28 
degrees after fatiguing, with pain.  Left lateral flexion was 
from 0 to 34 degrees actively, 0 to 37 degrees passively and 
0 to 38 degrees after fatiguing, with pain.  Right lateral 
rotation of the neck and left lateral rotation of the neck 
was 0 to 47 degrees actively, 0 to 49 degrees passively and 
after fatiguing, with pain.  With regard to the right 
shoulder, there was no deformity, swelling, tenderness or 
crepitus.  He was capable of right shoulder abduction from 0 
to 100 degrees actively, 0 to 110 degrees passively and 0 to 
120 degrees after fatiguing, all with pain.  He flexed the 
right shoulder from 0 to 124 degrees actively, 0 to 127 
degrees passively and 0 to 134 degrees after fatiguing, with 
pain.  Internal rotation of the right shoulder was 0 to 90 
degrees actively, 0 to 92 degrees passively and after 
fatiguing, with pain.  External rotation of the right 
shoulder was 0 to 90 degrees actively and passively, and 0 to 
92 degrees after fatiguing, with pain.   

The examiner commented that the veteran appeared to have pain 
in the right shoulder and neck at the time the initial 
function began to be tested, and that continued through the 
testing procedure and stopped when testing stopped.  Strength 
testing of the upper extremities revealed weakness in both 
upper extremities, and that the right upper extremity was 
weaker than the left.  His grips were good in both upper 
extremities.  Reflexes were normal in both upper extremities, 
pulses were normal, hair growth was normal, and warmth was 
normal.  The report of an x-ray of the right shoulder showed 
moderate osteoporosis and osteoarthritis, somewhat advanced 
for the veteran's age, which had progressed somewhat from a 
previous study in April 1992.  X-rays of the cervical spine 
showed mild osteoporosis and mild to advanced degenerative 
spondylosis and arthritis with associated changes at all the 
disc levels but worse at C6-C7.  There was some encroachment 
of the intervertebral foramen on the right side at the C4, C5 
and C7 levels, and on the left side at C5 and C7.  

The examiner provided a diagnosis of right shoulder, moderate 
osteoporosis and osteoarthritis, degenerative joint disease, 
slightly progressive from the previous study of April 1992; 
and mild osteoporosis and mild to advanced degenerative joint 
disease at all disc levels of the neck with degenerative disc 
disease at C6 and C7, and encroachment of the intervertebral 
foramen (on the right side at C4, C5 and C7 and on the left 
side at C5 and C7 levels).   

A December 2000 evaluation report from Dr. R. Goings, a 
private physician, indicates that range of motion in the 
cervical spine was flexion of 30 out of 45 degrees, extension 
of 30 out of 45 degrees, right lateral flexion of 20 out of 
45 degrees, left lateral flexion of 20 out of 45 degrees, 
right rotation of 40 out of 60 degrees, and left rotation of 
40 out of 60 degrees.  In the right shoulder, the veteran 
demonstrated abduction of 100 out of 150 degrees, forward 
elevation of 100 out of 150 degrees, internal rotation of 60 
out of 80 degrees, and external rotation of 60 out of 80 
degrees.  

Records from the Salem VAMC dated since October 1999 document 
the veteran's ongoing evaluation and treatment for complaints 
of pain and discomfort in the right shoulder and cervical 
spine regions.  

In its June 2001 rating decision, the RO increased from 10 to 
20 percent the disability rating for the veteran's service-
connected degenerative arthritis of the right shoulder, 
effective from October 11, 2000; and continued the denial of 
a rating higher than 20 percent for degenerative arthritis of 
the cervical spine.  

During the May 2002 DRO hearing, the veteran testified that 
he experienced constant pain in the areas of his shoulders 
and neck, interfering with his ability to sleep.  He stated 
that pain related to these conditions often radiated to the 
arms.    He also complained of having weakness in the upper 
extremities, and of some difficulty with lifting objects.  
According to the veteran, his treating physicians had 
indicated to him that his symptoms were due to arthritis. 

The veteran underwent VA examination of the joints again in 
August 2002.  At this time, he complained of weakness, 
stiffness, and locking up in the shoulder joint.   He also 
described his neck pain as being sharp, and stated that he 
had lack of endurance, and a tendency towards fatigue in this 
area.  He noted periods of flare-ups, particularly during 
damp and cold weather.  According to the examiner, the 
veteran was receiving SSA disability benefits for his 
arthritic condition, and his service-connected shoulder and 
neck disabilities were only part of the problem.      It was 
noted objectively that the veteran was in no acute distress.  
His cervical neck was tender at C3-C6.  There was no 
crepitus, swelling or deformity.  The neck was stiff.  All 
range of motion caused pain at the beginning of movement, 
throughout the movement, and continuing up until the testing 
stopped.  The veteran demonstrated forward neck flexion of 20 
degrees actively and 35 degrees passively, and 25 degrees 
after fatiguing.  Right lateral flexion was 0 to 15 degrees 
actively,          0 to 23 degrees passively and 0 to 20 
degrees after fatiguing.  Left lateral flexion was 0 to 20 
degrees actively, 0 to 30 degrees passively and 0 to 24 
degrees after fatiguing.  Rotation to the right and left was 
from 0 to 25 degrees actively, passively and after fatiguing.  
It was noted that all movement was stiff and caused pain.  

In the right shoulder, there was no deformity, swelling, or 
crepitus.  There was mild tenderness anteriorly to palpation.  
The veteran demonstrated abduction and flexion of the 
shoulder to 100 degrees actively, 110 degrees passively and 
110 degrees after fatiguing.  Internal rotation of the right 
shoulder was 70 degrees actively,               90 degrees 
passively and 72 degrees after fatiguing.  External rotation 
of the right shoulder was 70 degrees actively, 90 degrees 
passively and 74 degrees after fatiguing.  In reference to 
any diagnostic tests, the examiner noted that these were 
unnecessary since the previous x-rays were positive for 
degenerative joint disease of the right shoulder and cervical 
vertebrae.  The diagnosis was degenerative joint disease of 
the right shoulder, and of the cervical vertebrae.   

On subsequent orthopedic examination in July 2004 (conducted 
by the same physician who had evaluated the veteran in 
November 2000), the veteran reported to the examiner that his 
estimated level of pain in the right shoulder was 10 on a 
scale of 1 out of 10 (with 10 representing the highest level 
of pain).  He complained of occasional locking, fatigue and 
lack of endurance.  He estimated the level of pain in the 
neck region as 8 on a scale of 1 out of 10, and he indicated 
that there was some stiffness and weakness in the neck 
region.  Physical examination of the cervical spine showed no 
deformity, swelling, or crepitus.  It was tender at C3-C6.  
No laxity was noted of the cervical spine.  The veteran 
demonstrated forward flexion of the cervical spine from 0 to 
40 degrees actively, 0 to 41 degrees passively and 0 to 45 
degrees after fatiguing, all with pain.  Neck extension was 
from 0 to 30 degrees actively, 0 to 32 degrees passively and 
0 to 35 degrees after fatiguing, all with pain.  Right 
lateral flexion of the neck was from 0 to 12 degrees 
actively,         0 to 15 degrees passively and 0 to 25 
degrees after fatiguing, all with pain.  Left lateral flexion 
of the neck was from 0 to 30 degrees actively, 0 to 35 
degrees passively and 0 to 37 degrees after fatiguing, all 
with pain.  Right and left lateral rotation of the neck was 
from 0 to 40 degrees actively, 0 to 42 degrees passively and 
0 to 45 degrees after fatiguing, all with pain.  

Examination of the right shoulder showed that there was 
tenderness over the        AC joint, but not the glenohumeral 
joint.  There was no swelling, deformity, crepitus or laxity 
of the right shoulder.  It was noted that the veteran was             
left-handed by history.  The veteran was capable of abduction 
of the right shoulder from 0 to 120 degrees actively, 0 to 
125 degrees passively and 0 to 132 degrees after fatiguing, 
all with pain.  He flexed the right shoulder from 0 to 128 
degrees actively, 0 to 130 degrees passively and 0 to 135 
degrees after fatiguing, all with pain.  Internal and 
external rotation of the right shoulder was from 0 to 90 
degrees actively, and 0 to 92 degrees passively and after 
fatiguing, all with pain.  

The examiner further commented that pain started in the right 
shoulder and the neck at the beginning of each of the initial 
functions tested, and continued through the testing procedure 
and stopped when the testing stopped.  It was also observed 
that as far as the DeLuca question was concerned (as 
explained in more detail below, a provision under VA law 
requiring consideration of the effect of functional loss due 
to pain and other factors, upon range of motion), the veteran 
had no additional decrease in his range of motion or joint 
function due to pain, fatigue, weakness, or lack of endurance 
following repetitive use of either the right shoulder or the 
neck.  According to the examiner, the veteran's condition 
actually improved with repetitive function testing to 
fatigue.  A recent x-ray of the right shoulder showed 
degenerative changes of the AC joint, but no changes in the 
glenohumeral joint of the right shoulder.  X-rays of the 
cervical spine showed disc space narrowing in the lower 
cervical level, which would be C3-C7 and degenerative joint 
disease changes with mild to moderate foraminal encroachment 
at C2-C3 and C3-C4, and mild to moderate narrowing and 
degenerative joint changes at C4-C5, C5-C6 and C6-C7, not 
significantly changed from the October 2000 examination.

The diagnosis was of degenerative disc and degenerative joint 
disease changes throughout the cervical spine, as noted on x-
rays.  Degenerative joint disease changes were noted at the 
AC joint of the right shoulder, and the major joint 
glenohumeral showed no arthritic changes.     

Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

As alluded to, where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
which have been rated in part on the basis of range of 
motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

By way of relevant procedural history, in the June 2001 
rating decision on appeal, the RO continued the evaluation of 
the veteran's cervical spine disability at the     20 percent 
level, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5003-5290, for degenerative arthritis, rated on the 
basis of limitation of motion of the cervical spine.  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis will 
be rated on the basis of limitation of motion of the specific 
joint or joints involved -- in this case, involving 
limitation of the motion of the cervical spine.  When 
however, limitation of motion at the joint(s) involved is 
noncompensable, a 10 percent rating is warranted nonetheless 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under this 
diagnostic code.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Where there is no 
limitation of motion, but only x-ray evidence of involvement 
of two or more major joints or minor joint groups, 
a 10 percent rating is assigned.  A 20 percent rating is 
assigned where the above is present, but with occasional 
incapacitating exacerbations.
Here, the limitation of motion affecting the cervical spine 
is clearly to at least a compensable degree, as reflected in 
the 20 percent rating the RO has already assigned for this 
condition.  In accordance with DC 5003, the veteran's 
degenerative arthritis in the cervical spine will be 
evaluated on directly the basis of limitation of motion.  In 
this regard, the Board notes that effective September 26, 
2003, VA revised the criteria for rating musculoskeletal 
disabilities affecting the spine. See 68 Fed. Reg. 51,454-458 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5235-5243 
(2005).  Both the former and revised versions of the 
applicable rating criteria necessitate consideration in this 
case, consistent with the legal authority set forth below.   

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If applying the new 
provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000) (revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective 
date).  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.

Under DC 5290 (prior to September 26, 2003), a 10 percent 
rating is assigned for slight limitation of motion of the 
cervical spine.  A 20 percent rating is assigned for moderate 
limitation of motion of the cervical spine.  A maximum 30 
percent rating is warranted when there is severe limitation 
of motion of the cervical spine.     38 C.F.R. § 4.71a.


Effective September 26, 2003, the diagnostic code that 
corresponded to limitation of motion of the cervical spine 
under the VA rating schedule was renumbered from 5290 to 
5237, for lumbosacral or cervical strain.  Under the revised 
rating criteria for musculoskeletal disabilities involving 
the spine, cervical strain is to be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine.    



The general rating criteria for the spine are:

      Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10     

38 C.F.R. § 4.71a (2005).

An addendum to these rating criteria, at Note 2 (see also 38 
C.F.R. § 4.71a, Plate V), provides as follows:  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is 0 to 45 degrees, extension is 0 to 45 degrees, left 
and right lateral flexion are 0 to 45 degrees, and left and 
right lateral rotation are 0 to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are 0 to 30 degrees, and left and right lateral rotation are 
0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

With regard to the veteran's additional claim for a higher 
rating for his service-connected degenerative arthritis of 
the right shoulder, the RO has evaluated this condition under 
38 C.F.R. § 4.71a, DC 5003-5201, for degenerative arthritis, 
rated based upon limitation of motion of the arm.  

Under DC 5201, limitation of motion of an arm (minor 
extremity) at shoulder level, or to midway between the side 
and shoulder level, warrants a 20 percent rating.  Limitation 
of motion to 25 degrees from the side warrants a 30 percent 
rating.     See 38 C.F.R. § 4.71a.

Normal range of motion for the shoulder is 0 degrees of 
extension to 180 degrees of forward flexion; abduction from 0 
to 180 degrees, and external and internal rotation from 0 to 
90 degrees.  See 38 C.F.R. § 4.71, Plate I.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001). 




Legal Analysis

A.	Cervical Spine Disability

The claim for a rating higher than 20 percent for 
degenerative arthritis of the cervical spine must be 
considered in light of the relevant rating criteria based on 
limitation of motion - including both the former rating 
criteria and the revised standards, where applicable.  As 
previously indicated, under DC 5290, effective prior to 
September 26, 2003, a maximum 30 percent disability rating 
may be assigned where there is severe limitation of the 
cervical spine -- these criteria may be applied even after 
the September 2003 regulatory revision, if it is more 
favorable to the veteran's claim.  With regard to the revised 
version of the rating criteria, a 30 percent rating is 
available for forward flexion of the cervical spine at 15 
degrees or less, but may only be awarded as of September 26, 
2003.

The medical evidence of record that pertains to the severity 
of the veteran's cervical spine disability, when reviewed 
according to the limitation of motion findings noted, does 
not support the assignment of any higher rating for this 
condition.  In the report of the October 2000 VA examination, 
the first detailed summary of his neck condition, he 
demonstrated the capacity for forward flexion to 34 degrees 
actively, and 36 degrees passively; extension to 38 degrees 
actively and passively; right lateral flexion to 25 degrees 
actively, and 27 degrees passively; left lateral flexion to 
34 degrees actively, and 37 degrees passively; and lateral 
rotation in both directions to 47 degrees actively, and 49 
degrees passively.  When the result of any functional loss 
due to pain or other factors is taken into account 
(consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), and 38 C.F.R. §§ 4.40, 4.45), there is no objective 
indication of any significant further limited motion than 
already shown.  The degree of mobility in the cervical spine 
region by most measurements actually increased with 
repetitive motion testing; the only exception was neck 
extension, which decreased from the previous finding of to 38 
degrees, but was still characterized by range of motion to 34 
degrees.  While the examiner also noted the presence of pain 
on motion, without identifying whether there was additional 
resulting limitation of motion, as explained below, the more 
recent orthopedic examination that did evaluate the effect of 
reported pain in terms of loss of motion established no 
further limitation.  So the October 2000 findings provide 
what may be generally considered an accurate depiction of the 
veteran's condition at that time.

These findings do not tend to show "severe" limitation of 
motion of the cervical spine when considered under the former 
rating criteria, which as mentioned above, is the sole 
applicable standard at least for the period until September 
2003.  The veteran retained significant range of motion in 
all planes of motion that were measured.  Also, the objective 
guidelines under 38 C.F.R. § 4.71a, Plate V, 
for what constitutes normal mobility in the cervical spine, 
although not directly applicable at this stage of the claim 
since they are a component of the revised criteria, 
nonetheless help substantiate that the above findings are 
less than severe (such as forward flexion that was at least 
three-quarters of normal mobility).  

Subsequently, on evaluation by a private physician in 
December 2000, the veteran demonstrated range of motion in 
the cervical spine of forward flexion of 30 out of 45 
degrees, extension of 30 out of 45 degrees, lateral flexion 
in each direction of 20 out of 45 degrees, and right rotation 
in each direction of 40 out of 60 degrees.  There was no 
specific documentation at that time as to functional loss as 
it impacted upon range of motion, as was addressed in later 
VA examination reports.  But the information that was 
obtained continues to correspond to no more than the current 
20 percent rating, for moderate limitation of motion.  
Likewise, the findings noted on examination in August 2002 
are consistent with moderate impairment, but no more.  The 
veteran demonstrated flexion to 20 degrees actively and 35 
degrees passively, and 25 degrees after fatiguing; right 
lateral flexion to 15 degrees actively and 23 degrees 
passively, and 20 degrees after fatiguing; left lateral 
flexion to 20 degrees actively and 30 degrees passively, and 
24 degrees after fatiguing; and rotation in both directions 
to 25 degrees actively, passively and after fatiguing.  Here, 
the testing results still show a significant degree of normal 
motion retained, even with review of the results obtained on 
repetitive motion testing.

The veteran more recently underwent another examination in 
July 2004, which provided the most comprehensive findings to 
date.  He demonstrated forward flexion to 40 degrees actively 
and 41 degrees passively, and to 45 degrees after fatiguing; 
extension to 30 degrees actively and 32 degrees passively, 
and to 35 degrees after fatiguing;  right lateral flexion to 
12 degrees actively and 15 degrees passively, and to 25 
degrees after fatiguing; left lateral flexion to 30 degrees 
actively and 35 degrees passively, and to 37 degrees after 
fatiguing; and lateral rotation in both directions from to 40 
degrees actively and 42 degrees passively, and to 45 degrees 
after fatiguing.  The examiner also directly addressed the 
DeLuca requirement for consideration of functional loss, 
stating the veteran had no additional decrease in either his 
range of motion or joint function due to pain, fatigue, 
weakness, or lack of endurance following repetitive use of 
the neck.  Based upon these findings, the veteran clearly has 
not met the standard under the revised criteria -- which is 
applicable effective from September 26, 2003 -- for a 30 
percent rating, consisting of forward flexion of the cervical 
spine of 15 degrees of less.  Also, the application of the 
former criteria would not provide any more favorable outcome, 
since the recent examination findings do not demonstrate 
severe limitation of motion, but rather, are substantially 
similar in overall severity to the previous findings.  

Note also that there is no evidence of any disability 
involving, or comparable to, ankylosis (evaluated under DC 
5287 prior to September 26, 2003, and under the General 
Rating Formula after September 2003), in particular, as the 
above findings establish significant remaining range of 
motion in the cervical spine.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992), (both indicating that ankylosis is complete 
immobility of the joint (here, in the cervical spine) in a 
fixed position, either favorable or unfavorable).     

Accordingly, the record does not provide a basis for an 
evaluation higher than 20 percent for the degenerative 
arthritis in the veteran's cervical spine, under the 
provisions of VA's rating schedule. 



B.	Right Shoulder Disability

The degenerative arthritis in the veteran's right shoulder 
also has been rated by the RO on the basis of limitation of 
motion, which the medical evidence has shown is the primary 
symptom of this condition that would warrant evaluation under 
the rating criteria for musculoskeletal disabilities.  The 
current 20 percent rating has been assigned under 38 C.F.R. § 
4.71a, DC 5201, for limitation of motion of the arm (minor 
extremity) to at least shoulder level.  In order to warrant 
the assignment of the next higher evaluation of 30 percent 
under this diagnostic code, the veteran would need to 
demonstrate left arm mobility limited to 25 degrees from his 
side.

The evidence concerning the veteran's right shoulder 
degenerative arthritis, during the time period relevant to 
his claim, does not provide support for an increased rating, 
since it tends to show range of motion in the affected arm 
to, at minimum, shoulder level.  On VA examination in October 
2000, the veteran was capable of right shoulder abduction to 
100 degrees actively and 110 degrees passively, and  120 
degrees after fatiguing, all with pain.  This was out of 
normal range of motion of abduction from 0 to 180 degrees.  
See 38 C.F.R. § 4.71, Plate I.  Then on evaluation by a 
private physician in December 2000, the veteran demonstrated 
abduction to 100 degrees.  (While that physician documented 
this finding as "100 out of 150 degrees," essentially a 
lesser reading for "normal" range of motion than provided 
by VA guidelines, this does not change the underlying finding 
of the capacity for 100 degrees abduction.)  And on 
examination again in August 2002, abduction in the right 
shoulder was to 100 degrees actively and 110 degrees 
passively, and 110 degrees after fatiguing.  These objective 
measurements alone do not show the level of impairment that 
would correspond to a 30 percent rating.  

After inclusion of the consequence of any documented 
functional loss in interpreting the above-referenced 
findings, the assignment of any higher rating continues not 
to be warranted.  See DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  As stated above, both the October 
2000 and August 2002 examiners had taken into consideration 
the effect of repetitive motion testing, and possible 
fatigability, and the veteran's degree of functional capacity 
was noted to be the same or even greater following this 
evaluation.  These examiners further noted apparent pain on 
motion, as well, although neither indicated whether there was 
additional restriction upon range of motion due to pain -- 
however, given that the above findings are not even near 
limitation of motion to 25 degrees from the side, the 
likelihood the veteran would have motion accordingly limited 
when consideration is given as to painful motion is minimal.  
In any event, the most recent examination for his right 
shoulder condition did account for all of the relevant 
factors involving functional loss.

In the report of the veteran's August 2004 VA examination, it 
was observed that he was capable of abduction of the right 
shoulder to 120 degrees actively and 125 degrees passively, 
and to 132 degrees after fatiguing, all with pain.  However, 
the examiner expressly ruled out the possibility of 
additional restriction on range of motion from functional 
loss, explaining there was no functional impairment in the 
right shoulder as the result of pain, fatigue, weakness or 
lack of endurance following repetitive use.  This 
determination from the examining physician represents 
sufficient consideration of the DeLuca requirements for the 
effect of functional loss.  Since the examination provides 
the most recent information of record, it also suggests the 
absence of significant impairment due to pain and related 
factors during the time period prior to the examination.

It also warrants discussion there is no other applicable 
diagnostic code under which a higher evaluation for the 
veteran's right shoulder disability would be available.  He 
has not been shown to experience impairment of the humerus, 
evaluated under DC 5202, or impairment of the clavicle or 
scapula (with malunion or disunion), under DC 5203.  
Moreover, there is no indication of any disability involving 
or comparable to ankylosis (evaluated under DC 5200).  See 
Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. at 259.  Thus, 
a higher schedular rating for degenerative arthritis 
affecting the right shoulder is not warranted.  



C.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his degenerative arthritis 
affecting either the cervical spine or the right shoulder has 
caused him marked interference with his employment, 
meaning above and beyond that contemplated by his current 
schedular ratings.  While he has reported on examination in 
October 2000 that he had to retire in 1989, due to arthritis, 
there is no indication this was specifically due to his 
service-connected neck and right shoulder conditions.  There 
is also no evidence suggesting that he could not obtain and 
retain employment in a occupational environment that 
generally did not involve the same type of work-related tasks 
that he has stated he was not able to carry out in his former 
place of employment.  His disabilities likewise have not been 
shown to have necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(2).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

D.	Benefit-of-the-Doubt-Doctrine

For all of the above reasons, the Board finds that the 
veteran's claims for higher ratings for his degenerative 
arthritis of the cervical spine and right shoulder must be 
denied.  Since the preponderance of the evidence is against 
each of the claims for increase, the benefit of the doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).




ORDER

The claim for a rating higher than 20 percent for 
degenerative arthritis of the cervical spine is denied.

The claim for a rating higher than 20 percent for 
degenerative arthritis of the right shoulder also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


